Appeal from a judgment of the Supreme Court (Teresi, J.), entered September 1, 1998 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the proceeding for lack of jurisdiction.
Inasmuch as the record establishes that petitioner failed to serve either respondent or the Attorney General with a copy of the petition as directed by the order to show cause, Supreme Court properly dismissed the proceeding for lack of jurisdiction. (see, e.g., Matter of McRae v New York State Div. of Parole, 221 AD2d 827). The judgment is, accordingly, affirmed.
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., *883JJ., concur. Ordered that the judgment is affirmed, without costs.